Citation Nr: 1732417	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  06-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS) on an extraschedular basis. 

2.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus with degenerative joint disease, bursitis, and exostosis on an extraschedular basis. 

3.  Entitlement to an initial compensable rating for right mallet toes on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled Veterans of America 


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan. 

In a July 2006 Decision Review Officer (DRO) decision, the RO, in pertinent part, increased the IBS rating from a noncompensable to 10 percent disabling, effective March 1, 2005, the day after discharge from service. 

In December 2007, the Veteran and her spouse testified during a Board hearing held at the RO in Philadelphia, Pennsylvania before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2008, the Board remanded the case for additional development.  

In a May 2011 Board decision, the Board denied higher schedular ratings for IBS, right hallux valgus with degenerative joint disease, bursitis, and exostosis, and right mallet toes, and remanded the matters of entitlement to extraschedular ratings for those disabilities to be referred for consideration by the Director of Compensation and Pension (Director), pursuant to 38 C.F.R. § 3.321 (b)(1).  At that time, the Board also inferred the claim of entitlement to a total disability rating based on individual unemployability (TDIU) as part and parcel of the Veteran's higher rating claims and remanded the claim for additional development.   
After the issuance of a March 2014 decision from the Director, in a July 2015 decision, the Board denied the issues of entitlement to extraschedular ratings for IBS, right hallux valgus with degenerative joint disease, bursitis, and exostosis, and right mallet toes.  The issue of entitlement to a TDIU was also denied in that decision. 

The Veteran subsequently appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum and Decision, the Court vacated the Board's July 2015 decision as to the denial of entitlement to extraschedular ratings for IBS, right hallux valgus with degenerative joint disease, bursitis, and exostosis, and right mallet toes and remanded the appeal to the Board for readjudication consistent with the Memorandum and Decision.  The Board's denial of entitlement to a TDIU was not disturbed in the February 2017 Memorandum and Order.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's IBS has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.  

2.  For the entire appellate period, the Veteran's right hallux valgus with degenerative joint disease, bursitis, and exostosis has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.  

3.  For the entire appellate period, the Veteran's right mallet toes have not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for IBS on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016). 

2.  The criteria for an initial rating in excess of 10 percent for right hallux valgus with degenerative joint disease, bursitis, and exostosis on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016). 

3.  The criteria for an initial compensable rating for right mallet toes on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

While the Veteran's representative argued in a May 2015 Appellant's Brief that new examinations were warranted for the present claims on appeal because the examination reports of record were "too old to adequately evaluate the state of the condition," the clinical records do not suggest, and neither the Veteran nor her representative have alleged, that her IBS and right foot symptoms have actually worsened since the last VA examination in July 2011.  Furthermore, the Veteran's representative did not state why the examinations were not representative of the Veteran's current impairments.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and that no further examination is necessary.  

II.  Extraschedular Consideration 

In the March 2014 determination, the Director denied extraschedular evaluations for the Veteran's service-connected IBS, right hallux valgus with degenerative joint disease, bursitis, and exostosis, and right mallet toes.  Therefore, the Board has jurisdiction of the claims.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step analysis for determining whether an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See id. 

First, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.  

Second, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  

Third, there must be a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

There is a justiciable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Kuppamala v. McDonald, supra.  

Further, the Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

A.  IBS

Pertinent Law and Regulations

The Veteran's IBS is currently evaluated as 30 percent disabling under Diagnostic Code 7319 for irritable colon syndrome.  30 percent is the highest schedular rating under that diagnostic code.   

Under Diagnostic Code 7319, irritable colon syndrome (including spastic colon, mucous colitis) warrants a noncompensable rating if mild and disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted if moderate and frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is warranted if severe, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

Descriptive words  "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.  A single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Factual Background

The Veteran maintains that a higher rating in excess of 30 percent is warranted on an extraschedular basis for IBS.  In support, she reports severe abdominal pain, alternating diarrhea and constipation, "accidents," and gas and bloating due to IBS.  See May 2016 Appellant's Brief to the Court at 3. 

A November 2003 colonoscopy procedure during service reflects the Veteran's reported chronic constipation and abdominal pain.  The gastroenterologist noted normal findings for the colon and assessed that the Veteran had IBS.

A November 2004 VA physical examination conducted during service notes the Veteran's complaints of irritable bowel syndrome since 2000.  Hospitalization "for irritable bowel syndrome evaluation" in 2003 was noted at this time.  On physical examination, the examiner observed that the Veteran was well developed and well nourished.  Specific to abdomen, the Veteran's bowel sounds were present in all four quadrants.  The abdomen was soft with no mass, although there was "mild to moderate tenderness in the right lower quadrant near the belt line."  Liver size was normal at the midclavicular line.  There was no CVA (costovertebral angle) tenderness or suprapubic tenderness on palpation.  There was no finding of hernia at the time. The examiner also noted the Veteran's report of abdominal pain in the right lower quadrant near the belt line as well as significant abdominal bloating and gas.  The Veteran reported that she made "recurring visits to the clinic and was not diagnosed properly, although she was treated with antacids for acid indigestion."  An upper GI with small bowel follow through and a colonoscopy were performed in 2004.  The Veteran also reported that "dietary management was the best way to go and [that] she had tried this and it has helped somewhat, but [that] she still ha[d] alternating diarrhea and constipation, stating it [was] mostly constipation."  The Veteran also reported "more pain around the time of her menses, stating it [was] a dull pain rated at a 2/10 daily that w[oke] her up occasionally."  The examiner rendered a diagnosis of irritable bowel syndrome and assessed that this was a "stable problem which [was] under reasonably good control at present."

In an August 2005 private treatment note, the Veteran complained of "right lower quadrant" and added that "pain [was] ongoing."  Pain was "relieved with Aleve."  The private treating physician noted that the right lower quadrant pain had been "present for 5-6 years" with history of IBS.  There was no fever or nausea, although a history of constipation was noted.  An assessment of generalized abdominal pain was provided, and Zelnorm was prescribed to relieve constipation.

In an August 2006 statement, the Veteran wrote that she had "considerable abdominal pain and bowel disturbance when consum[ing] [certain food products]" and that she was prescribed to Zelnorm to provide relief to those symptoms at the time. 

An October 2006 VA examination report notes the Veteran's complaints of right lower quadrant pain for the past 8 years.  The treating physician noted that pain was "sometimes triggered by wheat products."  There was "not much relief by a bowel movement or flatus" and the abdominal pain was "sometimes worse during her menstrual period."  The treating physician noted that the Veteran had "constipation-predominant irritable bowel" noting that she had no previous abdominal surgery.  There was no evidence of bleeding, weight loss, or diarrhea.  

In a November 2006 private treatment note, Dr. C.T. transcribed that the Veteran reported "some right lower quadrant pain," which had "improved but [was] still present intermittently."  Dr. C.T. noted occasional constipation and diarrhea symptoms, although there was no melena or hematochezia or bowel changes at the time. 

In a September 2007 private treatment note, Dr. C.T. noted that the Veteran experienced increased pain for the past 3 days in the right lower quadrant.  Aleve and Tylenol were helpful for the pain.  The Veteran reported that the pain "seem[e]d to be getting more frequent" and that the pain "[b]other[ed] her 3x/mo."  The Veteran also reported that "her IBS ha[d] been acting up" and that she had constipation and diarrhea.  The pain flared with certain foods, including rice cereals, peanuts, cabbage, and popcorn, which made her bloat and led to constipation.  She had loose stools and diarrhea twice per week and noted that "stress also affect[ed] this."  Upon physical examination, the Veteran's abdomen was soft, nondistended, with normoactive bowel sound.  There was no hepatosplenomegaly or masses present.  DR. C.T. provided assessments of "R ovarian pain [from] previous cyst" and IBS.  

In a November 2007 private treatment note, Dr. C.T. wrote that the Veteran "has had some improvement in her [abdominal] pain," although she still experienced dyspareunia and discomfort after intercourse.  The Veteran also had "some problems with constipation," although Zelnorm appeared to "make the pain better, but now it [did not] help the constipation."  Dr. C.T. noted that the Veteran's pain was better with eating and that "the pain might be worse if she doesn't eat," while she "avoid[ed] milk, cheese."  The Veteran had bowel movement every 4 days and reported feeling "a little better afterwards, but worse on the days leading up."  She "[did] have to strain, but [had] pelleted stools."  The Veteran experienced no urinary symptoms or fevers, but had "maybe  . . . a little nausea/dizziness . . . with the pain."  The Veteran reported that she "[did not] usually miss work due to this" and that she "struggle[d] through it" because it was "[j]ust not in her nature to stay home."  She also "notice[d] rumbling in her stomach . . . in her RLQ (right lower quadrant) . . . [which] sometimes [could be] painful."  Gas pills could be helpful in this regard.  Upon physical examination, abdomen was soft, nondistended, with right lower quadrant showing mild tenderness, but with normal bowel sounds.  There was no hepatosplenomegaly or masses at the time.  The private physician gave assessment of abdominal pain, constipation, and IBS.  

In a November 2007 VA treatment note, Dr. A.Y.A. noted that the Veteran reported heartburn and reflux symptoms, which were controlled at the time.  There were no findings of swallowing difficulty, vomiting, cough, or melena.  Upon physical examination, the Veteran's abdomen appeared nondistended with normoactive bowel sounds.  The abdomen was soft, nontender, without hepatomegaly, splenogaly, or other masses. There was no guarding, tenderness, or rebound.  There was no abdominal bruit or abnormal pulsation.  Dr. A.Y.A diagnosed "stable" IBS, noting the Veteran's history of right lower quadrant pain since 2006 and that "workup has been unremarkable for rt side."  The Veteran reported that she was employed as a contract specialist at a government agency at the time.  

During the December 2007 hearing, the Veteran testified that she had been experiencing "severe pain in [her] right side for  . . . two years . . . ." for which she was referred to various specialists.  She reported that she had to miss work due to "complications" for treatment "in conjunction with all of [her] disabilities."  See December 2007 Hearing Tr. at 7-8.   On daily basis, the Veteran reported that "on some occasions when [she] breathe[d] it hurt [her] side "and that such affected her work given that it was "a highly stressful job dealing with contracts."  She reported that the stress "br[ought] on the onset of the constipation and the diarrhea" and that her service physicians "wanted to put [her] on some type of depression medicine to control the stress level," although she "didn't go on the depression medicine.  . . ."  See id. at 9.  She averred that she had abdominal symptoms "everyday" rated at "continuous 5" which "get to 10 . . . during [her] menstrual flow."  See id. at 12.  As for specific symptoms, she had "[p]rimarily . . . diarrhea . . . maybe once or twice" as well as "constipation . . . [for which she had been] recommended to use fiber . . . [that provided her] some relief."  See id. at 12-13.  She reported having "accidents" once to twice a week.  See id.  at 14. 

In a May 2008 statement, the Veteran wrote that she had "missed work to make visit to [her] doctors due to pain to [her] abdomen and constipation resulting from IBS."

A June 2008 VA treatment note indicates that the Veteran continued to work as a contract specialist and that it was "not a stressful job," noting that she "[got] along good [sic] with other co-workers and management."  Abdominal examination showed nondistended abdomen with normoactive bowel sounds.  The abdomen was also soft, nontender, without hepatomegaly, splenomegaly, or other masses.  There was no guarding, tenderness, or rebound.  There was no abdominal bruit or abnormal pulsation.  

An August 2008 VA treatment note reveals findings of soft abdomen, which was non tender and nondistended.  There were normoactive bowel sounds, and no hepatomegaly or splenomegaly.  There was no guarding, tenderness, or rebound.  There was no abdominal bruit with normal pulsation.  The treating physician noted the Veteran's complaints of chest pain where "[o]ccasionally pain in back occur[red] at [the] same time" accompanied by shortness of breath, and assessed that the Veteran had "classic angina per history with exception of no progression with time."  

In an October 2008 emergency physician record, the Veteran reported abdominal pain for 1 week, which was "waxing/waning" in duration.  Associated symptoms were identified as nausea and daily diarrhea.  Constipation was also noted.  Physical examination revealed that the abdomen showed no organomegaly with normal bowel sounds.  There was no abdominal bruit or pulsatile mass.  The emergency physician gave a clinical impression of acute abdominal pain.   On that day, a CT scan of the abdomen was ordered.  The CT scan revealed findings of a normal appendix in the right lower quadrant.  There was no evidence of bowel obstruction or free air, although there were cysts on both ovaries, the largest of which were on the left ovary.  No significant free fluid was observed in the abdomen or pelvis.  The kidneys, liver, spleen, and pancreas appeared normal.  The portal vein was normal.  There was no biliary dilatation.  Gallbladder also appeared to be normal, and there was no pleural effusion.  These findings supported impressions of "no CT evidence of appendicitis," simple hepatic cyst, and bilateral ovarian cysts.  The Veteran was discharged later in the day. 

In a February 2009 VA treatment note, the treating physician noted history of right sided lower pelvic discomfort since 2006 and noted that the Veteran had bilateral ovarian cysts per the October 2008 CT scan.  The treating physician diagnosed IBS with "intermittent symptoms" and examined that the abdomen was nondistended with normoactive bowel sounds.  The abdomen was also soft and non tender and without other masses.  There was no guarding, tenderness, or rebound.  There was no abdominal bruit or abnormal pulsation. 

An April 2009 VA gastroenterology consult note reflects that the Veteran was referred for her IBS symptoms.  She reported that she was taking Miralax for her constipation symptoms at the time.  The treating physician noted that the October 2008 CT scan of the abdomen was "negative for GI path[ology]."   The treating physician examined the Veteran's abdomen and found that it was soft, nontender, nondistended, with normoactive bowel sounds and no hepatomegaly or splenomegaly.  Further, there was no guarding, tenderness, or rebounds.  There was no abdominal bruit with normal pulsation.  An assessment of IBS was noted. 

In a May 2009 VA addendum note, the treating physician noted impression of "normal esophagram and upper GI series."  There was a finding of mild esophageal reflux, but no mucosal abnormality or hiatal hernia and normal small bowel follow-through study with no evidence of terminal ileitis, intestinal strictures, fistulas, or obstruction. 

In July 2009, the Veteran underwent a VA examination for digestive conditions.  The examiner noted the Veteran's report of right lower abdomen pain associated with loose stools and diarrhea.  The Veteran reported that from 2004 through 2005, her "stomach would hurt and [she] would only eat so much" and that as result, "in 8 months [she] lost 30 pounds."  She also reported that she experienced flare ups "out of 3 weeks per month" in that she had 'pain in the right side [that] move[d] to the back" and could "cramp up the side of the leg," which was "followed up with either constipation . . . and then [possibly] serious diarrhea."  The Veteran noted that milk products, coffee, and tea caused "really bad diarrhea" and that citrus fruits caused "bad burning."  She added that "during menstrual flow - the pain can be excruciating" and that her current medication" [did] nothing to the diarrhea."  The Veteran noted that there was no history of hospitalization or surgery related to her digestive condition.  Upon physical examination, the examiner found no hernia and observed that the Veteran's abdomen was "scaphoid" and "bowel sounds [that were] hyperactive," as well as "tenderness in the LLQ [greater than] RLQ."  The examiner wrote that "achy pattern definitely followe[d] the large intestinal tract."  There was no organomegaly or tenderness at the gall bladder.  The Veteran reported that she was employed as a contract agent at a government agency and that she lost no time from work during the last 12 month period.   The examiner noted significant effects on usual occupation and noted that the Veteran "must be in proximity of bathroom."  Mild effects were noted on chores, exercise, recreation, and traveling, and no effects on feeding, bathing, dressing, and grooming.  Moderate effects were noted for sports and toileting. 

In an August 2009 VA gastroenterology consult note, the treating physician noted that the Veteran reported "intermittent symptoms of constipation and diarrhea."  Further, she reported that "two weeks out of the month she ha[d] constipation and [could] go up to 10 days without bowel movement."  Moreover, the Veteran noted "intermittent episodes of diarrhea lasting several days at a time," as well as "some bloating [and] right lower quadrant discomfort."  On physical examination, the Veteran's abdomen was soft and nontender, with normoactive bowel sounds and no shifting dullness to percussion.  There was no hepatosplenomegaly.  The treating physician assessed hat the Veteran had "mixed IBS" with "intermittent diarrhea and constipation though the constipation [was] clearly the most bothersome symptom."  The treating physician added that she "spent 20 minutes discussing management of IBS including dietary modification and fiber supplementation."  

In a July 2011 VA examination to evaluate digestive conditions, the examiner noted the Veteran's report that her IBS symptoms "may be worse" as "the gas [was] present all the time [and] bloating [was present] all the time."  The Veteran also reported that she "still had bouts of diarrhea and constipation."  She added that "her office [was] very understanding of her condition and needs [for] the sick leave," which was used "1-2 times per week."  She reported that "1-2 hours [were] lost per week" and noted that her "cramping and nausea and then the diarrhea last[ed] 1-2 days."  Further, the Veteran reported that her "bouts of constipation [was accompanied with] severe stomach pains and no [bowel movements] for 3-4 days" regardless of what she [was] eating . . ." and that she noticed "a part of the RLQ abdomen that 'sticks out' which "also interfere[d] with the right side of the abdomen with sexual intercourse."   She reported using Miralax 2-3 days for her constipation and that she "then g[ot] the diarrhea" after.  There was no history of abdominal trauma.   The examiner noted that there was no history of hospitalization or surgery due to IBS.  On physical examination, there was no hernia present.   The Veteran reported that she was still employed as a contract analyst and estimated that she lost "3 weeks" from work, noting that such was "cumulative amount with [less than] 1 day here and there for her IBS."  The examiner assessed that the Veteran had "definite" IBS with chronic constipation with right lower quadrant abdominal pain.  Effect on usual occupation was noted as significant, resulting in increased tardiness and increased absenteeism.  Effects on exercise, recreation, and traveling were noted as mild, while no effects were found on chores, shopping, feeding, bathing, dressing, toileting, and grooming. Moderate effects were noted on sports.  

A March 2012 VA treatment note reflects that the abdomen was soft, flat, non tender, and non distended.  There was a "very small [less than] 2-3 mm umbilical defect containing fat which . . . was easy to reduce [and resulted in] no pain on exam or reduction." 

An April 2012 VA treatment note reflects that the Veteran previously reported episodes of chest pain and tightness associated with nausea on physical exertion.  Upon reviewing findings from a March 2012 nuclear stress test that showed a "mild degree mainly fixed anteroseptal perfusion defect" and based on prior clinical history, the treating physician assessed that the Veteran's chest pain was "more likely . . . due to underlying bronchospasm."  The treating physician also noted that irritable bowel syndrome symptoms were "managed with polyethylene gloycol" at the time. 



Analysis 

Based on the foregoing, the Board finds that the Veteran's service-connected IBS has not been so exceptional or unusual to warrant the assignment of any higher rating on an extraschedular basis at any point during the appeal period.  

In the February 2017 Memorandum Decision, the Court determined that the Board erred in the July 2015 decision by failing to provide adequate reasons and bases for determining that an extraschedular rating was not warranted for the Veteran's service-connected IBS.  Specifically, the Court pointed out that the Board failed to explain how the Veteran's "accidents associated with her IBS are contemplated by her current schedular rating."  See February 2017 Memorandum and Decision at 4.  

The Board finds that the Veteran's IBS symptomatology is fully addressed by the rating criteria under which the disability is rated.  As detailed above, the Veteran has reported digestive symptoms associated with her IBS, which has been manifested by alternating diarrhea and constipation, intermittent to constant abdominal pain that worsened during her menstrual period, and bloating and gas, with reported "accidents" that occurred once or twice a week, see December 2007 Hearing tr. at 14.  The rating criteria adequately contemplate the frequency and severity of these digestive symptoms and resulting functional impairments attributable to IBS, to include bowel disturbance with abdominal distress, diarrhea, and alternating diarrhea and constipation, as listed above.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Veteran was awarded the maximum schedular rating assigned for "severe" symptoms in recognition of the severity of her digestive disability symptoms and resulting functional impairments.  

Specific to the reported episodes of "accidents" as the Court had pointed out, the clinical evidence consistently indicate that the Veteran's bowel sounds were examined to be normoactive and do not otherwise intimate that her difficulty controlling her bowel movements, if any, were of such frequency or severity to present an exceptional disability picture to render the applicable schedular rating inadequate.  See September 2007 private treatment note; November 2007 private treatment note; June 2008 VA treatment note; April 2009 VA gastroenterology note; August 2009 VA gastroenterology note.  Indeed, the clinical records indicate that her IBS symptoms were marked by "constipation-predominant" symptoms, see October 2006 VA examination report; August 2009 VA gastroenterology note (noting that "constipation [was] clearly the most bothersome [IBS] symptom"); see also November 2004 VA examination report (noting that her IBS symptoms involved "mostly constipation"), rather than diarrhea symptoms, which would have suggested uncontrolled episodes of bowel movements.  Moreover, other than the Veteran's testimony during the December 2007 hearing, the record does not reflect reports pertinent to "accidents" occurring on weekly basis, as alleged by the Veteran.  Therefore, the Board finds that the Veteran's IBS symptomatology has been contemplated in her maximum schedular rating under the rating criteria, which reasonably describe her digestive disability level and symptomatology.   There are no additional symptoms of the Veteran's IBS that are not addressed in the rating criteria.

To the extent that the Veteran has reported that her IBS symptoms "brings on the onset of . . . the nerves [for which] [her] physician . . . wanted to put [her] on some type of depression medicine to control the stress level," see December 2007 Hearing Tr. at 9, the Board observes that clinical evidence is devoid of any related psychiatric disability during the appeal period.  Likewise, although the Veteran has reported occasional trouble with breathing in relation to her IBS symptoms, see December 2007 Hearing Tr. at 9, the clinical evidence does not show any related respiratory disability.  In fact, the August 2008 and April 2012 VA treating physicians noted the Veteran's complaints of chest pain with shortness of breath and attributed these symptoms to "classic angina . . . ." and "underlying bronchospasm."  Therefore, the Board finds that the Veteran's IBS symptomatology is fully addressed by the established rating criteria for that disability.  

Even assuming, arguendo, that the Veteran's IBS symptomatology is not encompassed by the established rating schedule for that disability, the record does not reflect exceptional or unusual factors associated with the disability.  While the Veteran sought emergency treatment for abdominal pain in October 2008, she was discharged on the same day, and the record does not otherwise indicate frequent periods of hospitalization due to IBS symptoms.  Further, while the record shows that the Veteran's employment as a contract specialist was affected by her IBS symptoms in that she missed approximately "1-2 hours per week" from work for treatment, see July 2011 VA examination report, and that such symptoms were compounded by the fact that she was "in a high[ly] stressful job," see December 2007 Hearing Tr. at 14, the Board finds that such do not rise to the level of marked interference with employment to present exceptional or unusual factors associated with the disability.  Rather, these effects on the Veteran's occupation, including missed time from work, are proportionate to the average earning capacity impairment contemplated in the maximum schedular rating assigned due to severe symptoms for her service-connected IBS.  See 38 C.F.R. § 4.1 (2016).  

As noted above, the Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.  A single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board has considered whether a rating under another diagnostic code within section 4.114 might yield a higher rating.  There is no evidence of severe adhesions or severe duodenal ulcer that would warrant a 50 percent rating under DC 7301 or a 60 percent rating under DC 7305.  There is no evidence of a pronounced, severe, of moderate marginal (gastrojejunal) ulcer that would warrant a 100, 60, or 40 percent rating under DC 7306.  There is no evidence of hypertropic (identified by gastroscope) gastritis that would warrant a 60 percent rating under diagnostic code 7307.  There is no evidence of severe postgastrectomy syndrome that would warrant a 60 percent rating under DC 7308.  There is no evidence of cirrhosis of the liver that would warrant a higher rating under DC 7312.  There is no evidence of pronounced or severe ulcerative colitis that would warrant a 60 or 100 percent rating under diagnostic code 7323.  There is no evidence of a resection of the small or large intestines and a higher rating is not available under DC 7328 or 7329.  The ratings not mentioned above do not provide a rating percentage above 30 percent.  Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348 are not for application as the Veteran has not had peritonitis, tuberculosis; visceroptosis; chronic liver disease; nor hiatal hernia; pancreatitis; nor vagotomy with pyloroplasty or gastroenterostomy.   

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to a higher extraschedular rating for IBS must be denied.  See 38 U.S.C.A. § 5107 (b).

B.  Right Hallux Valgus with Degenerative Joint Disease, Bursitis, and Exostosis and Right Mallet Toes

Pertinent Law and Regulations

The Veteran's right hallux valgus with degenerative joint disease, bursitis, and exostosis is rated as 10 percent disabling under Diagnostic Code 5280.  Her right mallet toes are rated as noncompensably disabling under Diagnostic Code 5282. 
 
For hallux valgus, unilateral, a 10 percent is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Under Diagnostic Code 5282 for hammer toe, a noncompensable rating is assigned if single toes are affected.  A 10 percent is assigned of all toes are affected, unilateral, without claw foot. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

Factual Background

The Veteran contends that higher ratings are warranted on extraschedular bases for service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis and service-connected right mallet toes.  She reports that her right foot symptoms are 'extremely uncomfortable' especially "when she wears shoes" and that such symptoms cause "progressive loss of motion and functional loss in her right foot."  See May 2016 Appellant's Brief to the Court at 4. 

In the November 2004 VA physical examination report, the examiner noted that the Veteran underwent a right foot surgery in June 2001, which resulted in no postoperative infection.  The examiner wrote that the Veteran "still ha[d] pain in the forefoot which [was] worse with cold weather and after she ha[d] been on her feet too long.  The Veteran reported that she could not run but that walking was "okay" at the time.  Prolonged standing and weightbearing also caused pain.   Over the counter inserts in her shoes "helped significantly."  The examiner wrote that X-ray findings documented bunion in the right foot and rendered diagnoses of hallux valgus in the right foot as well as mallet toes in the right foot with persistent pain at the operative site.  As for functional assessment, the examiner noted that the Veteran had a permanent profile during service for no running, while observing that she had been able to perform physical fitness testing with no running and no pushups.  
 
In an August 2006 statement, the Veteran wrote that her first, second, and third toes were deformed after undergoing the right foot surgery and that "the pressure of the third toe lying on the fourth toe [was] extremely uncomfortable" with "additional pain to the [a]ffected toes when [she] w[ore] closed shoes."  She further wrote that her right foot disabilities "caused progressive loss of motion and functional loss, which force[d] [her] to abstain from excessive or prolonged standing, walking, balancing, [her] weight on [her] toes or standing on [her] toes." 

In October 2006, the Veteran underwent a VA examination to evaluate her right foot.  She reported that she had right bunion and hammertoe surgery in 2001 and that she had no additional treatment since discharge from service.  She further reported that she was able to "continue with work because she s[at] and [did] not need to stand or walk for prolonged periods of time.  She could also "continue with her everyday living activity because she [could] wear sneakers.  Her extracurricular activities were limited by restricted prolonged walking and standing.  She could continue to go to the gym and to lift weights as these activities did not cause pain because they did not require standing or walking.  Additional foot surgery and any overt history of trauma to her foot were denied at this time.  The Veteran complained of stiffness in the right foot, more noticeable in the morning and in cold weathers.  She also complained of "achy-type of pain" for which she periodically took Motrin as necessary.  She stated that the third right toe sat on top of the fourth right toe, and that there was a large space between eh second and third right toes therefore.  She complained of bony protuberance at the second and third right toes as 'they [were] not straight light before the surgery.'  Moreover, she could not "stand on the ball of the right foot" or wear dress shoes or other shoes with heels.  At the time of the examination, the examiner noted that there was no weakness, no heat, no redness, and no fatigability.  The Veteran's lack of endurance was due to pain.  Her symptoms were relieved by sitting.  

Upon physical examination, the examiner observed that the range of motion for the bilateral subtalar joint was symmetrical within normal limits and pain free.  The range of motion for the first left metatarsal phalangeal joint was approximately 40 degrees dorsiflexion, 20 degrees plantar flexion with no crepitation and no pain.  For the first right metatarsal phalangeal joint, the range of motion was approximately 20 degrees dorsiflexion and 20 degrees plantar flexion with crepitation and pain at forced end of range of motion.  For second and third right metatarsal phalangeal joints, the range of motion was painful on forced end of range of motion.  There was a mild right bunion with a right hallux slightly abducted.  There was limited motion at the first right metatarsal phalangeal joint, which caused limited function of the joint.  On repetitive use, the Veteran reported increased pain.  On nonweightbearing, there was a mild medical arch bilaterally.  Weightbearing revealed pronation present. Weightbearing revealed that the right hallux was abducted with pressure on second right digit.  The Veteran could raise two toes bilaterally and re-supinate but had pain at the first, second, and third right metatarsal phalangeal joints.  She could bear weight bilaterally on her heels with no pain.  The examiner observed that the shoe gear of sneakers revealed "no abnormal shoe wear pattern."  She had a normal gait.  There was small callosity under the second right metatarsal head with well-healed scars.  The examiner rendered diagnoses of status post right foot surgery with paresthesia/neuralgia, mild right bunion with degenerative joint disease at the first right metatarsal phalangeal joint, and status post partial bone excision of the second and third right proximal interphalangeal joints. 

In a July 2007 letter, Dr. J.L. wrote that the Veteran had "continual problems with the toes overlapping on the right foot" since the right foot surgery in 2001 and noted that there were deformities "at both the PIPJ and DIPJ joint levels."  Dr. J.L. further wrote that he advised the Veteran that her right toes were "rigidly contracted" and that "padding would not help her condition and she would need surgical intervention" if such condition "[was] resulting in persistent foot pain."    

A November 2007 VA X-ray examination report notes that the right foot had mild degenerative changes of the first MTP joint. 

A November 2007 VA treatment note indicates that the Veteran complained of right foot pain between the second and third side of toes, which was worse with shoes. 

At the December 2007 hearing, the Veteran testified that she could not wear "all over shoes" due to "deformities of [her right] foot."  See December 2007 Hearing Tr. at 15.  She stated that "[s]ometimes, [she] . . . kind of walk[ed] on the side of [her] foot to alleviate the pain" and that she "ke[pt] two Band Aids over the scarring [her right foot] that cause[d] pain."  She averred that at work, she "[could] not do prolonged standing" due to her right foot symptoms including "numbing."  See id. at 17.  

A January 2008 VA podiatry consult note reflects that the Veteran complained of "right 1st MPJ pain/stiffness [with] bunion pain and 2nd/3rd toes rub and [were] numb."  She further reported that it was "hard to wear shoes." The VA podiatrist observed that the Veteran had pes planus and right bunion with degenerative joint disease, as well as lateral deviation of the right second and third toes with the third toe overlapping with the fourth toe. 

In a May 2008 statement, the Veteran wrote that she had "extreme pain" in the right foot from "prolonged standing, walking, running, and sitting for long periods exceeding 2-3 hours."  She also noted her physician's statement that "the only way to correct [her] foot deformities and relieve [her] of pain [was] to physically amputate the 3rd digit on [her] right foot."

In an August 2008 VA treatment note, the Veteran expressed to the treating physician that she was not interested in the recommended amputation of the right third toe at the time.  She further reported that over the counter medications did not relieve the pain and sought prescriptive medications at time. 

In June 2008 and February 2009 VA treatment notes, the Veteran continued to complain of right foot pain.  

A July 2009 VA podiatry consult note indicates that the Veteran was "still having arch/bunion pain" and that she wore "1st steps w/ some success."  The VA podiatrist assessed that the Veteran had pes planus with mild plantar discomfort as well as bunion and hammer toe.  Also noted was paresthesia present in the right foot.  An X-ray examination from that day notes that the right foot had no fractures or dislocations.  There was no soft tissue swelling identified at the time.  Post-surgical changes of the medial first metatarsal head were noted.  

In a February 2010 VA examination report, the examiner noted that after the right foot surgery in 2001, the Veteran's right foot was still "deformed and not straight" with "scar tissue and bones . . . protruding at [the] base of the toes."  The Veteran also reported "numbness or burning pains" as well as "stiffness" in the "2-3-4 . . . toes."  There were also "pains and problems with the 4th digit on the right foot due to the pressure [from] the 3rd toe."  When the right foot was "in a prolonged position . .  . the forefoot beg[an] to feel numb . . . ."  The bunion sites were "more stiff than painful."  As for right foot symptoms, the examiner wrote that flare ups occurred weekly or more often for 1 to 2 days, precipitated by prolonged positioning of the feet as well as cold weather and weather changes and not wearing her inserts.  The right foot symptoms were alleviated by wearing the inserts, medications, and rest.  Functional limitations on standing were that she was not able to stand for more than 3 hours.  For The examiner noted that the Veteran had customized orthotics for her right foot in July 2001, and rated the efficacy of the corrective inserts as "good."  Upon physical examination, the examiner found that there was objective evidence of painful motion, swelling, tenderness, and abnormal weight bearing.  There was no evidence of instability or weakness.  While there was evidence of hammertoes, there was no presence of claw foot at the time.  There was no skin or vascular foot abnormality or malunion or nonunion of the tarsal or metatarsal bones at the time.  The examiner observed marked displacement for non-weight bearing and weight bearing, which was correctable with manipulation partially.  There was pain and spasm on manipulation.  There was forefoot malalignment, which was correctable by manipulation, which was painful.  There was also midfoot malalignment, which was correctable by manipulation, which was painful.  There was moderate pronation.  There was no arch present on non weight bearing and on weight bearing.  There was pain on manipulation for pronation.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia or fibula.  Right heel valgus was less than 10 degrees, which was correctable by manipulation.  The location of weight bearing line was medial to great toe.  There was no muscle atrophy of the right foot.  The examiner rendered a diagnosis of right hallux valgus, which was moderate, and severe mallet right second and third toes.  Also noted was post-surgical deformity and worsening with toe gapping as well as metatarsalgia and peripheral neuropathy.  Significant effects on occupation were noted due to decreased mobility, weakness or fatigue, pain, and lack of stamina.   The Veteran reported that she worked as a contract specialist and that she had lost no time due to the right foot symptoms.  

In a July 2011 VA examination report, the examiner noted the Veteran's report that even with the customized orthotics in the right foot, the "feet pains [were] there."  The Veteran reported that she could not be barefoot or wear sandals because her "[f]lat feet g[ave] pains in the meta[tar]sals."  The Veteran also reported that she "must work her foot until the numbness and spasms go away" which "happen[ed] with her walking" and that such pain woke her at night.  The Veteran applied heat to the right foot to "relax it more."  She also noted that her mallet toes were no longer problems although the correction of the condition had "caused or compounded the feet pains and aches."  As for right foot symptoms, the examiner identified symptoms of pain, swelling, stiffness, fatigability, weakness, and lack of endurance.   Flare-ups of foot joint disease occurred weekly or more often, and such lasted less than one day.  The flare ups were precipitated by weather changes, cold weather, prolonged walking, prolonged standing, prolonged positioning, running, jumping, lifting, and carrying loads.  Resting, stretching, applying heat, and limiting activities relieved the pain.  Effects of the flare ups were reported to be "severe" as they were "annoying."  Functional limitation on standing was that the Veteran was able to stand up to one hour.  For walking, she was unable to walk for more than a few yards.  

On physical examination, there was no evidence of swelling or instability, although there was objective evidence of painful motion, tenderness, weakness, and abnormal weight bearing.  There was no indication of claw foot, although the examiner observed that the fourth toe was behind under the third toe on non weight bearing.  Further, the first toe showed signs of surgery as well as a "slight showing of another bunion."  The examiner observed three scars on the first, second, and third toes.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  For Achilles alignment, there was inward bowing on non weight bearing and weight bearing, which was correctable with manipulation.  There was pain and spasm on manipulation, although there was no forefoot or midfoot malalignment at the time.  There was no pronation.  There was no arch present on non weight bearing or weight bearing.  There was pain on manipulation for pronation.  Further, long axis was not maintained, and the Veteran displayed a very mild genu valgum on weight bearing.  The right heel valgus was less than 10 degrees, and the valgus was correctable by manipulation.  The location of weight bearing line was medial to the great toe.  There was no muscle atrophy of the right foot.  The July 2011 examiner provided diagnoses of bilateral pes planus with metatarsalgia, which was moderate and well controlled with chronic wear of the arch supports, right hallux valgus (bunion) with resultant degenerative joint disease and exostosis in the first metatarsophalangeal, and right foot neuralgia, which was moderate to severe and caused severe spasms of the interosseous muscles.  Significant effects were noted on occupation due to lack of stamina, weakness, fatigue, and pain.  The Veteran reported that she had lost three weeks due to her service-connected disabilities and that such was a "cumulative amount with [less than] 1 day here and there for her IBS."   

Analysis

Based on the foregoing, the Board finds that the Veteran's service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis and service-connected right mallet toes have not been so exceptional or unusual to warrant the assignment of any higher rating on an extraschedular basis at any point during the appeal period.  

In the February 2017 Memorandum Decision, the Court determined that the Board erred in the July 2015 decision by failing to provide adequate reasons and bases for determining that an extraschedular rating was not warranted for the Veteran's service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis and service-connected right mallet toes.  Specifically, the Court pointed out that the Board failed to explain how the Veteran's 'pain and limited mobility' due to the service-connected right foot disabilities were contemplated by her current schedular ratings.  See February 2017 Memorandum and Decision at 3.  

The Board finds that the Veteran's right foot symptomatology is fully addressed by the rating criteria under which the disabilities are rated.  During the appeal period, the Veteran's right foot disabilities are manifested by pain, to include stiffness and aches, and limitation of motion, which result in functional impairments, including difficulty with prolonged standing and walking.  The schedular rating criteria provide disability ratings for orthopedic disabilities based on limitation of motion and pain.   See 38 C.F.R. §§ 4.45 4.59.  Further, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  Therefore, the Board finds that the Veteran's right foot symptoms and resulting impairment are contemplated in the rating schedule.  There are no additional symptoms of the Veteran's service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis and service-connected right mallet toes that are not addressed by the schedular criteria.  Notably, the Veteran is in receipt of various separate ratings for her right foot, namely ratings for bilateral pes planus, neuralgia in the right foot dorsum, metatarsalgia of the right first metatarsal joint, and surgical scars of the right foot.  As such, the Veteran's right foot disability picture during the appeal period is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.    

Even assuming, arguendo, that the Veteran's right foot symptomatology is not encompassed by the established rating schedule for that disability, the record is devoid of exceptional or unusual factors associated with the right foot disabilities on appeal.  In this regard, the record does not indicate that she was hospitalized at any point during the appeal period for her right hallux valgus with degenerative joint disease, bursitis, and exostosis and right mallet toes.  While the Veteran reported considerable effects on her occupation as a contract specialist, to include difficulty with standing and walking for prolonged periods of time, the Board finds that these effects are commensurate with the average earning capacity impairment contemplated in the assigned schedular ratings for such disabilities and do not illustrate exceptional or unusual factors associated with the Veteran's right foot disabilities on appeal. 

Accordingly, as the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application, and the claims for entitlement to higher extraschedular ratings for service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis and service-connected right mallet toes must be denied.  See 38 U.S.C.A. § 5107 (b).

C.  Combined Effects of Multiple Disabilities 

An extraschedular rating is possible for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating where the combined schedular rating is inadequate.  Id., at 1365-66  

In the May 2016 brief to the Court, the Veteran's appellate attorney argued that an extraschedular rating for the combined effects of service-connected disabilities was warranted essentially based on "significant impairment . . . in her occupational pursuits" including "increased tardiness [and] the three weeks of work missed due to her IBS."  See May 2016 Appellant's Brief at 21-22.  

The combined rating for the Veteran's service-connected disabilities is 50 percent prior to July 22, 2009, 60 percent from July 22, 2009 to February 22, 2010, and 70 percent from February 23, 2010 to present.  

As noted, the Veteran reported that she was missing 3 weeks of work per year due to her service-connected disabilities.  Given a 50 week work year, the Veteran was missing approximately 6 percent of a year.  The 50, 60, and 70 percent combined ratings would contemplate and compensate for this amount of lost time from work due to exacerbations or illnesses proportionate to the severity of the disabilities.  See 38 C.F.R. § 4.1 (2016).  While taking into account the lost time from work as well as additional occupational impairments caused by the Veteran's service-disabilities, the Board finds that her assigned schedular ratings for her service-connected disabilities, including IBS and right foot disabilities on appeal, contemplate this amount of lost work and productivity.  There has been no other suggestion that the collective impact of these disabilities is beyond that envisioned by her combined rating of 50, 60, and 70 percent throughout the appeal period.  Likewise, there is no evidence of frequent hospitalization or other factors that have rendered the regular schedular standards impractical.  Therefore, an extraschedular rating is not warranted based on a collective basis. 


ORDER

An initial rating in excess of 30 percent for IBS on an extraschedular basis is denied. 

An initial rating in excess of 10 percent for right hallux valgus with degenerative joint disease, bursitis, and exostosis on an extraschedular basis is denied. 

An initial compensable rating for right mallet toes on an extraschedular basis is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


